

116 S3917 IS: Home-Based Telemental Health Care Act of 2020
U.S. Senate
2020-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3917IN THE SENATE OF THE UNITED STATESJune 9, 2020Mr. Rounds (for himself, Ms. Smith, Mr. Cramer, Ms. Collins, Mr. Markey, Mr. Boozman, Mrs. Hyde-Smith, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a home-based telemental health care demonstration program for purposes of increasing mental health services in rural medically underserved populations and for individuals in farming, fishing, and forestry occupations.1.Short titleThis Act may be cited as the Home-Based Telemental Health Care Act of 2020.2.FindingsCongress finds as follows:(1)It is estimated that 46,600,000 adults experience mental illness in a given year in the United States, with 7.1 percent of adults in the United States living with major depression and 19.1 percent of such adults living with anxiety disorders.(2)According to the results from the 2017 National Survey on Drug Use and Health, 19.1 percent of residents in rural communities aged 18 or older have any mental illness, or approximately 6,800,000 people; 4.9 percent, or nearly 1,700,000 rural residents experience serious thoughts of suicide.(3)A study by the Centers for Disease Control and Prevention suggests that people in farming, fishing, and forestry occupations (referred to in this section as the Triple-F industry) in the United States experienced rates of 75 and 76 suicides per 100,000 people in 2012 and 2015, respectively.(4)The COVID–19 pandemic has put additional stress on people in the Triple-F population. The pandemic has caused instability in the markets, especially as the virus has caused a downturn in food service sales and has closed meat processing plants across the Nation. This has left farmers with low commodity prices and loss of revenue. Additional resources are needed to support the mental health needs of this population.(5)While the prevalence of mental illness is similar among rural and urban residents, the services available to each population are very different. Mental health care needs are not met in rural communities due to many challenges, including accessibility issues due to transportation and geographic isolation, the stigma of needing or receiving mental health care, a lack of anonymity when seeking treatment, shortages of mental health workforce professionals, and affordability due to a high rate of uninsured residents.(6)Telemental health, which is the delivery of mental health services using remote technologies when the patient and provider are separated by distance, shows promise in helping to alleviate the lack of mental health services in rural areas. Traditional telemental health models involve care delivered to a patient at an originating clinical site from a specialist working at a distant site. Having the ability to reach mental health professionals from a place of comfort, such as home, from a personal device may reduce challenges faced in rural areas and amongst Triple-F workers.(7)A clinical trial of 241 depressed elderly veterans, which was conducted by the Medical University of South Carolina and the Ralph H. Johnson Veterans Affairs Medical Center, and published in the Journal of Clinical Psychiatry, found that home-based telemental health for depression is well received by patients and delivers as good a quality of life as in-person visits.3.Mental health services delivered to rural underserved populations via telemental health careTitle III of the Public Health Service Act is amended by inserting after section 330K (42 U.S.C. 254c–16) the following:330K–1.Mental health services delivered to rural underserved populations via telemental health care(a)DefinitionsIn this section—(1)the term covered populations means—(A)medically underserved populations in rural areas (as defined in section 1886(d)(2)(D) of the Social Security Act); or(B)populations engaged in a farming, fishing, or forestry industry;(2)the term eligible entity means a public or nonprofit private telemental health provider network that offers services that include mental health services provided by professionals trained in mental health;(3)the term farming, fishing, or forestry industry means an occupation defined as a farming, fishing, or forestry occupation by the Department of Labor in accordance with the Standard Occupational Classification System;(4)the term home-based telemental means the use of telemental health services where the patient is in his or her own home or other place of comfort;(5)the term medically underserved population has the meaning given such term in section 330(b);(6)the term professional trained in mental health means a psychiatrist, a qualified mental health professional (as defined in section 330K), or another mental health professional acting under the direction of a psychiatrist;(7)the term rural has the meaning given such term by the Office of Rural Health Policy of the Health Resources and Services Administration; and(8)the term telemental health means the use of electronic information and telecommunications technologies to support long distance clinical health care, patient and professional health-related education, public health, and health administration.(b)Program authorizedThe Secretary, acting through the Director of the Office for the Advancement of Telehealth of the Health Resources and Services Administration and in coordination with the Rural Health Liaison of the Department of Agriculture, shall award grants to eligible entities to establish demonstration projects for the provision of mental health services to covered populations in their homes, as delivered remotely by professionals trained in mental health using telemental health care.(c)Use of fundsRecipients of a grant under this section shall use the grant funds to—(1)deliver home-based telemental health services to covered populations; and(2)develop comprehensive metrics to measure the quality and impact of home-based telemental health services compared to traditional in-person mental health care.(d)ReportThe Secretary, in consultation with the Secretary of Agriculture, 3 years after the date on which the program under this section commences, and 2 years thereafter, shall submit to the appropriate congressional committees reports on the impact and quality of care of home-based telemental health care services for covered populations.(e)Authorized use of fundsOut of any amounts made available to the Secretary, up to $10,000,000 for each of fiscal years 2021 through 2025 may be allocated to carrying out the program under this section..